Pope, Judge.
Mark Jackson appeals his conviction of two counts of robbery by intimidation. Held:
1. The victim of both robberies positively identified defendant as the perpetrator thereof. This evidence in addition to the other evidence of record was such that any rational trier of fact could have found the defendant guilty of the crimes charged beyond a reasonable doubt. See Blankenship v. State, 159 Ga. App. 75 (282 SE2d 719) (1981).
2. The trial court did not abuse its discretion in permitting the state to reopen after having rested, and before the defense had presented any evidence, for the purpose of tendering certain exhibits into evidence which had been identified but which had inadvertently not been tendered earlier. See State v. Roberts, 247 Ga. 456 (277 SE2d 644) (1981); Davis v. State, 242 Ga. 901 (7) (252 SE2d 443) (1979), vacated on other grounds, Davis v. Georgia, 446 U. S. 961 (1980). The record discloses that these exhibits were admitted into evidence without objection.
3. The record discloses no written request to charge the defense of alibi. Moreover, defendant’s counsel responded negatively when the trial court inquired whether there was any objection to the charge given the jury. See White v. State, 243 Ga. 250 (253 SE2d 694) (1979). In any event no error appears since defendant’s testimony in this case was insufficient to prove the impossibility of his presence at the scene of the crimes at the time of their commission. Colbert v. State, 149 Ga. App. 266 (4) (253 SE2d 882) (1979).
*748Decided October 5, 1982.
Dennis T. Still, for appellant.
Bryant Huff, District Attorney, Johnny R. Moore, Stephen E. Franzen, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Sognier, J., concur.